DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and examined in the instant Office action.

Information Disclosure Statements
The IDSs that have been submitted have been considered.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “higher for larger corresponding saliency values” in each of claims 2 and 12 is a relative term which renders the claim indefinite. The term “higher for larger corresponding saliency values” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to relative to what threshold of saliency value that makes a saliency value higher than original saliency values.  It is unclear as to relative to what probability makes a biological sequence the same as the element in the associated original biological sequence the same.  For the purpose of examination, any corresponding saliency value is interpreted to be higher for larger corresponding saliency values.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.  According to MPEP Section 2106.03, claims 1-10 recite methods, and claims 11-20 recite systems comprising computers.  The claim(s) recite(s) the judicial exceptions of obtaining a training set, 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be 

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 11-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cope [US PGPUB 2014/0214391 A1; on IDS].
Claim 1 recites a method for producing an expanded training set for machine learning using biological sequences.  The method comprises obtaining an original training set.  The original training set comprises original biological sequences.  The method comprises obtaining saliency values corresponding to elements in each of the For the purpose of this prior art rejection, saliency is interpreted to be equivalent to activity.
Claim 11 is drawn to similar subject matter as claim 1, except claim 11 is drawn to a system.
The document of Cope studies methods, systems, and software for identifying biomolecules with interacting components [title].  Figure 8 of Cope illustrates the computer limitations of the claims.  Paragraphs 5-6 and 112 of Cope teach techniques for generating and using sequence-activity models, such as in directed evolution of protein libraries to identify proteins with desired biological activities and properties, and that avoid overfitting.  Paragraph 8 of Cope teaches a method for identifying amino acid residues to be modified in a protein variant library.  Paragraphs 8, 114, and 240 of Cope teach a plurality of biological molecules constituting a training set of a protein variant library with an initial training set.  Paragraph 5 of Cope teaches sequence-activity models that describe activities, characteristics, or properties of biological molecules as functions of various biological sequences.  Paragraph 114 of Cope teaches variant peptides produced during a round of directed evolution are assayed for activity.  
Paragraphs 120 and 175 of Cope teach variant libraries with a plurality of variants.  Paragraphs 120 and 175 of Cope teach next generation sequencing tools making it possible to include low activity and high activity variants in a training set.  Paragraph 127 of Cope teaches a base sequence activity model.  Paragraph 116 of Cope teaches sequence-activity models now generated using a training set that includes not only top performing peptides from a round, but also some peptides that would not be of interest for further rounds of evolution; the sequence-activity information could be applied to produce a more robust sequence-activity model.  Paragraph 118 of Cope teaches an iterative loop of modeling and exploring.  Paragraph 120 of Cope teaches inclusion of variants having a range of activity levels resulting in production of models that perform better and/or are better at predicting activity over a wider range of sequence and activity space.  Paragraph 287 of Cope teaches that the sequence variants of round n+1 provide an expanded training set for new models.

With regard to claims 2 and 12, paragraphs 85-87 of Cope teach types of probabilities to determine likely corresponding activities of biological sequences.

With regard to claims 3 and 13, paragraphs 176-177 of Cope teach barcoded sequences are used on each and every fragment fed to a next-generation sequencer for 

With regard to claims 4 and 14, paragraphs 79-85, 128, and 197-225 of Cope teach machine learning methods comprising neural networks, random forests, SVMs, and linear regression models.

With regard to claims 5 and 15, paragraphs 165 and 235-236 of Cope teach defining the number of factors (i.e. variable positions), the number of levels (i.e. choices at each position), and the number of experiments to run to provide an output matrix.

With regard to claims 6 and 16, paragraph 113 of Cope teaches that the algorithms are applicable to both nucleic acid sequences and proteins.

With regard to claims 8 and 18, paragraph 5-6 and 112 of Cope teaches a directed evolution process that is equivalent to a SELEX process.

Related Prior Art
The prior art of Tabibiazar et al. [US PGPUB 2008/0300797 A1; on IDS] teaches biomarkers for diagnosis and monitoring of artherosclerotic cardiovascular disease.  Paragraphs 239-253 of Tabibiazar et al. teach analogous manipulations of training sets of biological data.


E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
Claims 7, 9-10, 17, and 19-20 are free of the prior art because the prior art does not teach or suggest the mathematical manipulations recited in the claims.

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	27 February 2022